Citation Nr: 1219509	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-15 713	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a reduction in countable income effective December 1, 2008 by exclusion of additional unreimbursed medical expenses for the purpose of determining the payment of an improved survivor pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The Veteran died in December 1984, and the appellant seeks benefits as his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system shows additional documents pertinent to the present appeal.  These documents were considered.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 

FINDING OF FACT

During the period of time covered by this appeal starting in December 2008, payment for a home health care aide was not made by the appellant from her income. 


CONCLUSION OF LAW

The criteria for exclusion from income of unreimbursed medical expenses for a home health care aide for the purposes of payment of an improved death pension have not been met.  38 U.S.C.A. §§ 1503, 1541(West 2002); 38 C.F.R. §§ 3.3, 3.271, 3.272 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In November 2009, the RO provided a notice that informed the appellant of the criteria for eligibility for an improved survivor's pension and how the payment amount is determined based on the beneficiary's income minus excludable unreimbursed expenses.  The RO granted eligibility for the pension and the appellant submitted evidence of income, assets, and expenses.  At issue is whether medical expenses paid by the appellant's children for her care are excludable from income.  In this case, further notice is not required because the issue presented is solely one of statutory and regulatory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

In addition, the appellant has submitted relevant evidence and has not identified or requested VA assistance in obtaining additional evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Death pension benefits are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  In addition, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  Id.

Payments to the appellant of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

Unreimbursed medical expenses will be excluded from the surviving spouse's countable income when all of the following requirements have been met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse or for children, parents, or other relatives for whom there is a moral or legal obligation for support; (ii) they were incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were in excess of five percent of the applicable MAPR for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid (emphasis added).  38 C.F.R. § 3.272(g)(2).

In April 2009, the RO granted entitlement to an improved death pension without dependents and with an additional allowance for aid and attendance.  In July 2009, the RO notified the appellant of the payment amounts, effective December 1, 2008 and the basis for the income and excludable expense calculations.  The RO informed the appellant that expenses must have been paid by her after the pension effective date.  

In July 2009, the appellant expressed disagreement with the calculation of excludable medical expenses because expenses for a home health care aide were not excluded.  The appellant noted that she had paid for the services until her assets were depleted.  She further stated that thereafter, her family was contributing to the health care aide expenses.   The appellant did not express disagreement with the calculation of her income that is solely from Social Security Administration benefits, the calculation of other reported excludable medical expenses, or the application of these amounts to the MAPR to determine the payment rate.  As these calculations are not in dispute, they will not be further discussed.  

In February 2011, the Board issued a decision, concluding that unreimbursed medical expenses paid by constructive members of the appellant's household for the appellant's benefit were allowable exclusions from income for pension purposes.  

In November 2011, pursuant to 38 C.F.R. § 20.1000, the Board performed a review of the February 2011 decision and on its own motion filed for reconsideration.  The motion for reconsideration was granted, and the appellant was informed and provided an opportunity to present additional evidence.  Later the same month, the appellant responded that she had no further evidence or argument to submit.  

Copies of cancelled check payments to a home health care business and to individual aides show that payments were made from the appellant's account until November 2008 and thereafter from an account held by the appellant's children.   The appellant's children do not reside in the appellant's home and their income was not considered in the determination of the appellant's income.  

With respect to the second and third criteria of 38 C.F.R. § 3.272(g)(2), the appellant reported that the home health care aide expenses starting in December 2008 were either $560 or $810 per week.  Regardless of the precise amount, when combined with other annualized expenses, the expenses greatly exceed the five percent of MAPR threshold for the annualized periods in 2008 through 2011.  See VA Compensation and Pension Payment Rates, http://www.vba.va.gov/bln/21/Rates/pen0208.htm (last visited Apr. 10, 2012).  The expenses were incurred on behalf of the appellant for her care.  Therefore, the second and third criteria of the applicable regulation have been met.  

However, the appellant reported that these expenses were paid by her family after her financial assets were depleted and not from her countable income.  The record of cancelled checks shows that the expenses were paid from accounts held by the appellant's children and not from the appellant's countable income starting in December 2008, the effective date for the pension.  Therefore, the first regulatory criterion was not met, and the expenses paid by other than the appellant may not be excluded from her countable income for the purposes of determining the pension payment rate.   

The Board advises the appellant and her representative that expenses for maintenance are also not excludable but the value of maintenance furnished by relatives that are not members of the household is not considered income of the pension recipient.  38 C.F.R. § 3.272 (b) (2011).  









	(CONTINUED ON NEXT PAGE)
ORDER

A reduction in countable income by exclusion of additional unreimbursed medical expenses for the purposes of determining the amount of the appellant's improved death pension benefits is denied.  



___________________________
  JACQUELINE E. MONROE 			    DENNIS F. CHIAPPETTA
         Veterans Law Judge				         Veterans Law Judge
    Board of Veterans' Appeals			     Board of Veterans' Appeals 

                                                                                                                            

___________________________________
DEREK R. BROWN
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


